Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lorenzo Rudy Wilder appeals the district court’s order accepting in part the recommendation of the magistrate judge and denying relief on his motions pursuant to 28 U.S.C. § 2255 (2012) and 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wilder, Nos. 5:09-cr-00207-FL-1; 5:11— cv-00771-FL (E.D.N.C. Jan. 21, 2014). We deny Wilder’s motions to appoint counsel and to seal his informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.